DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-10, 12-13, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subhash (US 2019/0076123) in view of Yamamoto et al. (US 2016/0029895; hereinafter Yamamoto), Oyama et al. (US 2018/0146859; hereinafter Oyama), and Kanayama (US 2005/0004458).
Subhash shows a multi-modality imaging system and method (abstract), comprising: a laser which emits lasers to a target tissue ([0030]); a probe which perform transmission and reception of ultrasonic waves to and from the target tissue ([0028]-[0029]), wherein the reception of ultrasonic waves comprises receiving photoacoustic signals and receiving ultrasonic echo signals ([0023], [0039]-[0040], [0045], [0048]); a controller which controls an emission sequence of the laser and a sequence for transmitting and receiving ultrasonic waves of the probe ([0039]-[0040]) and a processor which: processes the ultrasonic echo signals to obtain an information for B-mode imaging of the target tissue ([0039]-[0040]); analyzes Doppler information of the ultrasonic echo signals to obtain an information for Doppler imaging of the target tissue ([0039]-[0040]); processes the photoacoustic signals to obtain an information for photoacoustic imaging of the target tissue ([0039]-[0040]); and generates an image of the target tissue according to at least the information for B-mode ultrasonic imaging of the target tissue obtained by the B-mode imaging processing device, the information for Doppler imaging of the target tissue obtained by the Doppler imaging processing device and the information for photoacoustic imaging of the target tissue obtained by the photoacoustic imaging processing device ([0048]).
Also, the probe comprises an array of elements for converting electrical signals into ultrasonic waves and converting ultrasonic waves into electrical signals (Figure 3, [0033]) and a laser exit port; the probe transmits and receives ultrasonic waves by the array of elements, wherein receiving ultrasonic waves comprises receiving photoacoustic signals and receiving ultrasonic echo signals; and the laser exit port of the probe is connected to the laser through an optical fiber so as to transmit lasers emitted by the laser and transported by the optical fiber (Figure 3, [0034]); comprising two laser exit ports which are disposed on both sides of the probe, respectively (Figure 3, [0034]); wherein the information for Doppler imaging of the target tissue comprises at least motion direction and/or velocity information of a fluid in the target tissue ([0002]); wherein the information for photoacoustic imaging of the target tissue comprises at least location and/or morphological information of the target tissue ([0002]); wherein the processor: reads an energy value of each laser emitted by the laser (transmit energy levels from spectral wavebands selected to produce photoacoustic energy; [0033]); and obtains the information for photoacoustic imaging of the target tissue according to the photoacoustic signals and the read energy values of the laser (the detected energy levels encompass the transmitted energy signal and the energy signal as modified by the tissue and detected; [0043]); comprising a display device which displays the image of the target tissue generated by the fusion processing device ([0048]).  
Subhash fails to show a laser energy reading device that reads an energy level of each laser emission emitted by the laser, and using the laser energy levels to process the photoacoustic signals.  Subhash also fails to show that the Doppler imaging is analyzed using a plurality of techniques including Color Doppler flow imaging, Power Doppler imaging, and Pulse-wave Doppler imaging.
Subhash fails to show a laser which record an energy level of each laser emission; wherein the controller controls the laser to emit the lasers to the target tissue in a certain sequence and controls the probe to transmit the ultrasonic waves to the target tissue during an intermediate period between two adjacent laser emissions.  
Yamamoto discloses a photoacoustic tomography device.  Yamamoto teaches a laser which records an energy level of each laser emission (the known term in the art “fluence” corresponds with the claimed laser energy level; laser is considered to encompass the light source and first optical meter which records its energy level, [0044]-[0045], [0061]); a laser energy reading device that reads an energy level of each laser emission emitted by the laser, and using the laser energy levels to process the photoacoustic signal ([0061], [0099]).
Oyama discloses a combined photoacoustic and ultrasonic imaging apparatus.  Oyama teaches that the Doppler imaging is analyzed using a plurality of techniques including Color Doppler flow imaging, Power Doppler imaging, and Pulse-wave Doppler imaging ([0032]).
Kanayama discloses a combined photoacoustic and ultrasound imaging device.  Kanayama shows wherein the controller controls the laser to emit the lasers to the target tissue in a certain sequence and controls the probe to transmit the ultrasonic waves to the target tissue during an intermediate period between two adjacent laser emissions (photoacoustic imaging data is acquired separately from ultrasound data, thus both types of data are repeatedly and alternatingly obtained, and so the ultrasonic waves are transmitted in an intermediate period between two adjacent laser emissions; [0118], [0126], [0130]). 
In regards to the limitation the controller controls the laser to emit the lasers, and controls the probe to 20receive the photoacoustic signals; and then, the controller controls the probe to transmit ultrasonic waves for B-mode imaging scan, and controls the probe to receive ultrasonic echo signals of the B-mode imaging scan; and thereafter, the controller controls the probe to transmit ultrasonic waves for Doppler imaging scanning, and controls the probe to receive ultrasonic echo signals of the Doppler imaging scanning; or the controller controls the laser to emit the lasers, and controls the probe to receive the photoacoustic signals; and then, the controller controls the probe to transmit ultrasonic waves for Doppler imaging scanning, and controls the probe to receive ultrasonic echo signals of the Doppler imaging scanning; and thereafter, the controller controls the probe to transmit ultrasonic waves for B-mode imaging scanning, and controls the probe to receive ultrasonic echo signals of the B-mode imaging scanning, it should be noted that in the combined invention of Subhash and Kanayama, it would have been obvious to one of ordinary skill in the art to control the order of the data acquisition as desired by the operator.  Notably, Kanayama teaches that ultrasound image data may be acquired after photoacoustic data, however, the order of acquisition of the data items may be reversed as desired by the operator (Kanayama, [0130]).  While Kanayama is silent as to Doppler imaging, in the combined invention of Subhash and Kanayama in which all three of B-mode, Doppler, and photoacoustic data are acquired, it would be obvious to acquire the three types of data in any order as desired by the operator, such that the data is effectively acquired and output to be displayed in a shared format which provides significant advantages in the clinical setting (Subhash, [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Subhash to measure the laser energy level to aid in processing the photoacoustic signal as taught by Yamamoto, as this will allow for various post-processing of the signal to be performed in order to improve the quality of the image, for example by normalizing the photoacoustic signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Subhash and Yamamoto to utilize various Doppler imaging techniques as taught by Oyama, as the use of different Doppler imaging techniques will provide additional and different diagnostic data to the user to allow for a more accurate diagnosis to be made.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Subhash, Yamamoto, and Oyama to control the laser and probe so that the ultrasonic waves are transmitted in an intermediate period between two adjacent laser emissions as taught by Kanayama, as this will allow for the data to be effectively acquired while ensuring that the photoacoustic and ultrasound measurements do not interfere with one another, thus improving the overall quality of the acquired images.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive. In regards to applicant’s arguments regarding Kanayama, examiner respectfully disagrees.  The examiner believes the teachings of Kanayama are sufficient to meet the limitations as claimed, as alternating the ultrasound and laser emissions results in the ultrasound being transmitted in an intermediate period between the laser emissions.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793